Name: Council Decision of 8 November 2010 on the signing, on behalf of the Union, and provisional application of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part, on a Framework Agreement between the European Union and Ukraine on the general principles for the participation of Ukraine in Union programmes
 Type: Decision
 Subject Matter: EU institutions and European civil service;  international affairs;  Europe;  European construction
 Date Published: 2011-01-21

 21.1.2011 EN Official Journal of the European Union L 18/2 COUNCIL DECISION of 8 November 2010 on the signing, on behalf of the Union, and provisional application of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part, on a Framework Agreement between the European Union and Ukraine on the general principles for the participation of Ukraine in Union programmes (2011/34/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 114, 168, 169 and 172, Article 173(3), and Articles 188 and 192, in conjunction with Article 218(5) and the first subparagraph of Article 218(8), thereof, Having regard to the proposal from the Commission, Whereas: (1) On 18 June 2007 the Council authorised the Commission to negotiate a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part (1), on a Framework Agreement on the general principles for its participation in Union programmes (hereinafter referred to as the Protocol). (2) The negotiations have been concluded to the satisfaction of the Commission. (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) The Protocol should be signed on behalf of the Union, subject to its conclusion at a later date. (5) The Protocol should be applied on a provisional basis in accordance with Article 10 thereof, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and its Member States, of the one part, and Ukraine, of the other part, on a Framework Agreement between the European Union and Ukraine on the general principles for the participation of Ukraine in Union programmes (hereinafter referred to as the Protocol) is hereby approved on behalf of the Union, subject to the conclusion of the said Protocol. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Protocol on behalf of the Union, subject to its conclusion. Article 3 The Protocol shall be applied on a provisional basis as from the date of its signature, pending the completion of the procedures for its conclusion. Article 4 This Decision shall enter into force on the day of its adoption. Done at Brussels, 8 November 2010. For the Council The President M. WATHELET (1) OJ L 49, 19.2.1998, p. 3. PROTOCOL to the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and Ukraine, of the other part, on a Framework Agreement between the European Union and Ukraine on the general principles for the participation of Ukraine in Union programmes THE EUROPEAN UNION, hereinafter referred to as the Union, of the one part, and UKRAINE, of the other part, hereinafter together referred to as the Parties, Whereas: (1) Ukraine has concluded a Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part (1), (hereinafter referred to as the Agreement) which entered into force on 1 March 1998. (2) The European Council held in Brussel on 17 and 18 June 2004 welcomed the Commissions proposals for a European Neighbourhood Policy (ENP) and endorsed the Council conclusions of 14 June 2004. (3) The Council has, on numerous further occasions, repeatedly concluded in favour of that policy. (4) The Council, on 5 March 2007, expressed support for the general and global approach outlined in the Commissions Communication of 4 December 2006, to enable ENP partners to participate in Community agencies and Community programmes on their merits and where the legal bases so allow. (5) Ukraine has expressed its wish to participate in a number of Union programmes. (6) The specific terms and conditions, in particular financial contribution and reporting and evaluation procedures, regarding the participation of Ukraine in each particular programme should be determined in a Memorandum of Understanding between the Commission and the competent authorities of Ukraine, HAVE AGREED AS FOLLOWS: Article 1 Ukraine shall be allowed to participate in all current and future programmes of the Union opened to the participation of Ukraine in accordance with the relevant provisions adopting those programmes. Article 2 Ukraine shall contribute financially to the general budget of the Union corresponding to the specific programmes in which Ukraine participates. Article 3 Ukraines representatives shall be allowed to take part, as observers and for the points which concern Ukraine, in the management committees responsible for monitoring the programmes to which Ukraine contributes financially. Article 4 Projects and initiatives submitted by participants from Ukraine shall, as far as possible, be subject to the same conditions, rules and procedures pertaining to the programmes concerned as applied to Member States. Article 5 The specific terms and conditions regarding the participation of Ukraine in each particular programme, in particular the financial contribution payable and reporting and evaluation procedures, shall be determined in a Memorandum of Understanding between the Commission and the competent authorities of Ukraine on the basis of the criteria established by the programmes concerned. If Ukraine applies for external assistance of the Union to participate in a given Union programme on the basis of Article 3 of Regulation (EC) No 1638/2006 of the European Parliament and of the Council of 24 October 2006 laying down general provisions establishing a European Neighbourhood and Partnership Instrument (2) or pursuant to any similar Regulation providing for external assistance of the Union to Ukraine that may be adopted in the future, the conditions governing the use by Ukraine of external assistance of the Union shall be determined in a financing agreement, respecting in particular Article 20 of Regulation (EC) No 1638/2006. Article 6 In accordance with the Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), each Memorandum of Understanding concluded pursuant to Article 5 shall stipulate that financial control or audits or other verifications, including administrative investigations, will be carried out by, or under the authority of, the Commission, the European Anti-Fraud Office and the Court of Auditors. Detailed provisions shall be made on financial control and auditing, administrative measures, penalties and recovery enabling the Commission, the European Anti-Fraud Office and the Court of Auditors to be granted powers equivalent to their powers with regard to beneficiaries or contractors established in the Union. Article 7 This Protocol shall apply for the period for which the Agreement is in force. This Protocol shall be signed and approved by the Parties in accordance with their respective procedures. Either Party may denounce this Protocol by written notification to the other Party. This Protocol shall terminate 6 months after the date of such notification. Termination of the Protocol following denunciation by any of the Parties shall have no influence on the checks and controls to be carried out in accordance with the provisions laid down in Articles 5 and 6 where appropriate. Article 8 No later than 3 years after the date of entry into force of this Protocol, and every 3 years thereafter, both Parties may review the implementation of this Protocol on the basis of the actual participation of Ukraine in Union programmes. Article 9 This Protocol shall apply, on the one hand, to the territories in which the Treaty on the Functioning of the European Union is applied and under the conditions laid down in that Treaty, and, on the other hand, to the territory of Ukraine. Article 10 This Protocol shall enter into force on the first day of the month following the date on which the Parties notify each other through diplomatic channels of the completion of their procedures necessary for its entry into force. Pending its entry into force, the Parties agree to provisionally apply this Protocol from the date of its signature, pending its conclusion at a later date. Article 11 This Protocol shall form an integral part of the Agreement. Article 12 This Protocol shall be drawn up in duplicate in the Bulgarian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish, Swedish and Ukrainian languages, each text being equally authentic. Ã ¡Ã Ã Ã Ã °Ã ²Ã µÃ ½Ã ¾ Ã ² Ã ÃÃ Ã ºÃ Ã µÃ » Ã ½Ã ° Ã ´Ã ²Ã °Ã ´Ã µÃ Ã µÃ  Ã ¸ Ã ²Ã Ã ¾ÃÃ ¸ Ã ½Ã ¾Ã µÃ ¼Ã ²ÃÃ ¸ Ã ´Ã ²Ã µ Ã Ã ¸Ã »Ã Ã ´Ã ¸ Ã ¸ Ã ´Ã µÃ Ã µÃ Ã ° Ã ³Ã ¾Ã ´Ã ¸Ã ½Ã °. Hecho en Bruselas, el veintidÃ ³s de noviembre de dos mil diez. V Bruselu dne dvacÃ ¡tÃ ©ho druhÃ ©ho listopadu dva tisÃ ­ce deset. UdfÃ ¦rdiget i Bruxelles den toogtyvende november to tusind og ti. Geschehen zu BrÃ ¼ssel am zweiundzwanzigsten November zweitausendzehn. Kahe tuhande kÃ ¼mnenda aasta novembrikuu kahekÃ ¼mne teisel pÃ ¤eval BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã µÃ ¯Ã ºÃ ¿Ã Ã ¹ Ã ´Ã Ã ¿ Ã Ã ¿Ã µÃ ¼Ã ²Ã Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã ´Ã ­Ã ºÃ ±. Done at Brussels on the twenty-second day of November in the year two thousand and ten. Fait Ã Bruxelles, le vingt-deux novembre deux mille dix. Fatto a Bruxelles, addÃ ¬ ventidue novembre duemiladieci. BriselÃ , divi tÃ «kstoÃ ¡i desmitÃ  gada divdesmit otrajÃ  novembrÃ « Priimta du tÃ «kstanÃ iai deÃ ¡imtÃ ³ metÃ ³ lapkriÃ io dvideÃ ¡imt antrÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kÃ ©tezer-tizedik Ã ©v november huszonkettedik napjÃ ¡n. MagÃ §mul fi Brussell, fit-tnejn u gÃ §oxrin jum ta Novembru tas-sena elfejn u gÃ §axra. Gedaan te Brussel, de tweeÃ «ntwintigste november tweeduizend tien. SporzÃ dzono w Brukseli dnia dwudziestego drugiego listopada roku dwa tysiÃ ce dziesiÃ tego. Feito em Bruxelas, em vinte e dois de Novembro de dois mil e dez. Ã ntocmit la Bruxelles la douÃ zeci Ãi doi noiembrie douÃ  mii zece. V Bruseli dÃ a dvadsiateho druhÃ ©ho novembra dvetisÃ ­cdesaÃ ¥. V Bruslju, dne dvaindvajsetega novembra leta dva tisoÃ  deset. Tehty BrysselissÃ ¤ kahdentenakymmenentenÃ ¤toisena pÃ ¤ivÃ ¤nÃ ¤ marraskuuta vuonna kaksituhattakymmenen. Som skedde i Bryssel den tjugoandra november tjugohundratio. Ã Ã Ã ¸Ã ½Ã µÃ ½Ã ¾ Ã ² Ã ¼iÃ Ã i Ã ÃÃ Ã Ã Ã µÃ »Ã  Ã ´Ã ²Ã °Ã ´Ã Ã Ã Ã  Ã ´ÃÃ Ã ³Ã ¾Ã ³Ã ¾ Ã »Ã ¸Ã Ã Ã ¾Ã ¿Ã °Ã ´Ã ° Ã ´Ã ²i Ã Ã ¸Ã Ã Ã i Ã ´Ã µÃ Ã Ã Ã ¾Ã ³Ã ¾ ÃÃ ¾Ã ºÃ . Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã ºÃ ¸Ã  Ã Ã Ã Ã · Por la UniÃ ³n Europea Za Evropskou unii For Den EuropÃ ¦iske Union FÃ ¼r die EuropÃ ¤ische Union Euroopa Liidu nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ® Ã Ã ½Ã Ã Ã · For the European Union Pour l'Union europÃ ©enne Per l'Unione europea Eiropas SavienÃ «bas vÃ rdÃ   Europos SÃ jungos vardu Az EurÃ ³pai UniÃ ³ rÃ ©szÃ ©rÃ l GÃ §all-Unjoni Ewropea Voor de Europese Unie W imieniu Unii Europejskiej Pela UniÃ £o Europeia Pentru Uniunea EuropeanÃ  Za EurÃ ³psku Ã ºniu Za Evropsko unijo Euroopan unionin puolesta FÃ ¶r Europeiska unionen Ã Ã ° Ã Ã ²ÃÃ ¾Ã ¿Ã µÃ ¹Ã Ã Ã ºÃ µ Ã ¡Ã ¿iÃ ²Ã Ã ¾Ã ²Ã °ÃÃ ¸Ã Ã Ã ²Ã ¾ Ã Ã ° Ã £Ã ºÃÃ °Ã ¹Ã ½Ã ° Por Ucrania Za Ukrajinu For Ukraine FÃ ¼r die Ukraine Ukraina nimel Ã Ã ¹Ã ± Ã Ã ·Ã ½ Ã Ã Ã ºÃ Ã ±Ã ½Ã ¯Ã ± For UkraÃ ¬ne Pour l'Ukraine Per l'Ucraina Ukrainas vÃ rdÃ   Ukrainos vardu Ukrajna rÃ ©szÃ ©rÃ l GÃ §all-Ukraina Voor OekraÃ ¯ne W imieniu Ukrainy Pela UcrÃ ¢nia Pentru Ucraina Za Ukrajinu Za Ukrajino Ukrainan puolesta FÃ ¶r Ukraina Ã Ã ° Ã £Ã ºÃÃ °Ã ¯Ã ½y (1) OJ L 49, 19.2.1998, p. 3. (2) OJ L 310, 9.11.2006, p. 1. (3) OJ L 248, 16.9.2002, p. 1.